Citation Nr: 1541709	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine prior to April 15, 2015, and in excess of 40 percent thereafter.  
 
 2.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities for the rating period on appeal prior to April 15, 2015. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision issued by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for DJD and DDD of the lumbar spine and assigned a 10 percent rating, effective August 25, 2009, the date of the claim.

During the pendency of this appeal, the RO awarded entitlement to a TDIU, effective August 15, 2015.  See June 2015 rating decision.  This award is a partial grant of the benefits sought.  Because a claim for a TDIU is part of the increased rating claim on appeal here, a TDIU request for the rating period on appeal prior to August 15, 2015, is in appellate status because the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).    


FINDINGS OF FACT

1.  Prior to November 13, 2012, the Veteran's service-connected lumbar spine disability was primarily productive of DJD, DDD, forward flexion to 85 degrees, and pain on motion.  It was not productive of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour; incapacitating episodes of DDD; or separately ratable neurologic impairment of the lower extremities, bowel, or bladder.

2.  From November 13, 2012, through April 14, 2015, the functional loss associated with the Veteran's service-connected lumbar spine disability is equivalent to forward flexion to 60 degrees when considering his November 2012 range-of-motion findings in addition to functional loss due to less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  There was no evidence of any incapacitating episodes of DDD or separately ratable neurologic impairment of the lower extremities, bowel, or bladder.

3.  From April 15, 2015, forward, the Veteran has been in receipt of the maximum rating for limitation of motion of the thoracolumbar spine and separately rated radiculopathy of the right and left lower extremities.  There is no evidence of unfavorable ankylosis of the entire thoracolumbar spine, or any incapacitating episodes of DDD.

4.  The Veteran was precluded, by reason of his service-connected lumbar spine disability, from obtaining and maintaining any form of substantially gainful employment prior to April 15, 2015.  


CONCLUSIONS OF LAW

1.  Prior to November 13, 2012, the criteria for a disability rating higher than 10 percent for DJD and DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5010, 5237, 5243 (2015).

2.  From November 13, 2012, through April 14, 2015, the criteria for a 20 percent rating, but no higher, for DJD and DDD of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5237, 5243(2015).

3.  From April 15, 2015, forward, the criteria for a disability rating higher than 40 percent for DJD and DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5237, 5243(2015).

4.  For the rating period on appeal prior to April 15, 2015, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial rating following the RO's grant of service connection for his lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, post-service private medical evidence, records from the Social Security Administration (SSA), as well as lay statements in support of the claim.  VA provided the Veteran with relevant VA examinations in October 2009, November 2012 (with February 2013 addendum), and April 2015, and they are adequate for rating purposes.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.

 
III.  Pertinent Laws and Regulations Governing Increased Rating Claims

 Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine Disability

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (also referred to as IVDS/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id.  

In this case, the RO rated the Veteran's service-connected lumbar spine disability pursuant to DC 5010-5237.  38 C.F.R. § 4.71a.  DC 5010 pertains to degenerative arthritis, and DC 5237 pertains to lumbosacral strain.

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note 5 of the General Rating Formula.  

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least  six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2015).

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1). 

Turning now to the relevant evidence, according to an October 2005 treatment note, a physician associated with Med Plus LA indicated that the Veteran exhibited 85 degrees of anterior flexion of the lumbar spine, and 20 and 25 degrees of lateral flexion on the right and left, respectively.  Straight leg raising was normal, bilaterally.  The Veteran was able to lay straight back on the table and walked on his heels and toes without any difficulty.  It was noted that with walking in a linear fashion with heel-to-toe testing, the Veteran exhibited a significant amount of unsteadiness.  He also had difficulty with squatting, being able to achieve only 40 degrees parallel to the ground.  The physician reviewed magnetic resonance imaging (MRI) reports brought in by the Veteran which showed evidence of mild lumbar disc segregation with facet arthropathy; anterolateral spondylosis; and somewhat advanced disc space narrowing in the lumbar spine.

According to a November 2005 report from Avenue Surgery Suites L.L.C., his physician, Dr. D.R. stated that the Veteran had been his patient since the beginning of 2005 and was receiving treatment for chronic low back pain, DDD, and facet arthropathy.  

A February 2009 VA MRI shows evidence of DJD and DDD of the lumbar spine with canal stenosis.  There was also evidence of mild spondylosis of the thoracic spine at T7 and T-8.  

In August 2009, VA received the Veteran's claim of service connection for a lumbar spine disability, as relevant here.  

According to an August 2009 letter, Dr. P.J.H. a private physician associated with Southern Pain & Anesthesia Consultants, LLC, indicated that over the years the Veteran's low back disabilities had been treated with multiple modalities, to include epidural steroid injection, facet blocks, radiofrequency ablation, sacroiliac joint injections, and an implanted spinal cord stimulator.  The physician noted the Veteran's findings of disc degeneration, facet arthropathy, stenosis, and spondylosis, and determined that these disabilities are likely related to the injury in service.  

In a September 2009 letter, Dr. P.M.T. noted that the Veteran has had poor results with the multiple treatment modalities used to treat his low back disability.  A lumbar spine fusion was recommended, but not done.

In October 2009, the Veteran underwent a VA examination of the lumbar spine during which he reported continued and constant low back pain, as well as muscle spasms.  On inspection, the Veteran's posture and gait were normal.  There were no abnormal curvatures in his lumbar spine, such as gibbus, kyphosis, list, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis.   Also, there were no incapacitating episodes of lumbar spine disease.  Inspection of the thoracic sacrospinalis revealed spasms, guarding, pain with motion, and tenderness, bilaterally.  The muscle spasms, localized tenderness, and guarding were not severe enough to result in abnormal gait or abnormal spinal contour.  There was no atrophy or weakness.  Forward flexion of the thoracolumbar spine was to 85 degrees.  Extension, bilateral lateral flexion, and bilateral lateral rotation were to 25 degrees.  Objective evidence of pain on range of motion and after repetitive use was present.  X-rays of the lumbar spine showed evidence of diffuse DDD.  The VA examiner ultimately concluded that the Veteran's lumbar spine disability was at least as likely related to his military service. 

In November 2009, a different VA medical examiner had an opportunity to review the entire claims file, but made no revisions to the original October 2009 VA examination report.

In November 2012, the Veteran underwent an additional VA examination of the spine for compensation purposes.  Forward flexion of the thoracolumbar spine was to 65 degrees with pain beginning at 0 degrees.  Extension, right lateral flexion, and right lateral rotation (no pain) were to 20 degrees.  Left lateral flexion was to 25 degrees and left lateral rotation was to 30 degrees with pain beginning at 10 degrees.  Repetitive-use testing was performed and did not result in any additional limitation in range of motion of the thoracolumbar spine.  There was functional loss/impairment of the thoracolumbar spine in terms of less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  Tenderness along the entire lumbar spine and paraspinal musculature was also present.  The Veteran was unable to perform straight leg raising test.  The examiner noted that the Veteran did not have any radicular pain into the lower extremities and stated that radiculopathy was not present.  There were no incapacitating episodes of DDD.  It was also noted that the Veteran used a cane on occasion due to his lumbar spine disability.  X-rays showed continued evidence of arthritis of the lumbar spine, and no vertebral fracture.

In a February 2013 VA addendum, the medical examiner clarified that the Veteran's clinical findings of decreased motor strength and diminished reflexes did not indicate the presence of lumbar radiculopathy.  Rather, the examiner felt that these findings were more likely due to the Veteran's reported severe lumbar back pain with resulting reduced participation in muscle strength examinations and increased leg tension during reflex examinations.

The Veteran most recently underwent an examination of the spine for VA compensation purposes on April 15, 2015.  He reported continued, constant low back pain and stated that he could not sit or stand too long.  He also reported radicular pain.  On examination, forward flexion of his thoracolumbar spine was to 30 degrees, and extension was to 10 degrees.  Bilateral lateral flexion and right lateral rotation were to 20 degrees.  Left lateral rotation was to 30 degrees.  There was evidence of pain with weightbearing, and tenderness in the lumbar spine and paraspinalis.  He was not able to perform repetitive-use testing due to pain and apparent instability.  The examiner was unable to state without mere speculation that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  There was localized tenderness which did not result in abnormal gait or abnormal spinal contour.  Although he appeared to have instability in standing, his gait appeared normal, according to the examiner.  

Muscle strength testing in the Veteran's lower extremities (hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension) was normal (5/5).  There was no muscle atrophy.  Reflexes in both knees were normal.  Reflexes in the ankles were absent.  Sensory examination was normal in the thighs and knees, and decreased in the lower legs/ankle and absent in the foot/toes.  Straight leg raising was negative on the right, and positive on the left.  The Veteran had moderate radicular pain and numbness in both lower extremities.  Continued diagnoses were DJD and DJD of the lumbar spine.  Radiculopathy of the bilateral lower extremities was also diagnosed.

The Veteran maintains that his lumbar spine disability is worse than contemplated by the currently assigned disability ratings.  The record demonstrates that the Veteran is a retired Registered Nurse (R.N.).  While his training as a nurse certainly qualifies him as competent to offer medical opinions, the Board must also take into account whether he has specialized knowledge regarding the area of medicine applicable here.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).

On review of all evidence, both lay and medical, the Board finds that, prior to November 13, 2012, an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted.  During this time period, the relevant evidence does not demonstrate that the Veteran exhibited limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

Rather, the Veteran's medical evidence reveals forward flexion of the thoracolumbar spine to 85 degrees, at worst, which was demonstrated on the October 2009 VA examination.  In addition, although there was evidence of muscle spasms, localized tenderness and guarding during the October 2009 VA examination, the VA examiner specifically indicated that these symptoms were not severe enough to result in abnormal gait or abnormal spinal contour.  There was also no evidence of any incapacitating episodes of DDD, as indicated by the October 2009 VA examiner.  

However, the Board finds that, from November 13, 2012, through April 14, 2015, a higher rating of 20 percent is warranted for the Veteran's lumbar spine disability.  The Board recognizes that he was able to forward flex to 65 degrees during the November 2012 VA examination and that finding does not warrant a rating higher than 10 percent under the General Rating Formula.  However, notwithstanding that range of motion result, the Board finds that the VA examination report dated on November 13, 2012, supports a finding that the Veteran suffered from additional functional loss due to pain and flare-ups, as contemplated under DeLuca.  8 Vet. App. at 206-207; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As explained above, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less than normal movement, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight-bearing.  Although the Veteran in this case was able to forward flex his lumbar spine to 65 degrees during the November 2012 VA examination and the VA examiner found no evidence of additional loss in range of motion after repetitive-use testing, the examiner did identify factors contributing to overall functional loss, such as less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  

Accordingly, the Board finds that, from November 13, 2012, through April 14, 2015, the evidence demonstrates a further diminished disability picture productive of additional functional loss as contemplated under DeLuca, and with resolution of all doubt in the Veteran's favor, the next applicable rating of 20 percent is warranted for his lumbar spine under DC 5237 of the General Rating Formula is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

A rating higher than 20 percent from November 13, 2012, through April 14, 2015, is however not warranted.  In this regard, there is no evidence of forward flexion of the Veteran's thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine to warrant a higher rating under the General Rating Formula.  Moreover, the competent evidence does not show that the Veteran's DDD is productive of any incapacitating episodes as defined by regulation, let alone any having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a rating higher than 20 percent under the IVDS during this time period.  Indeed, the evidence of record does not demonstrate any physician-prescribed bed rest for the back and the Veteran in this case did not indicate that he had been prescribed bedrest by a physician.  The November 2012 VA examiner affirmatively stated that the Veteran had no incapacitating episodes of DDD.  

However, as indicated, the RO assigned a 40 percent rating for the Veteran's lumbar spine disability, effective April 15, 2015.   

The Board has reviewed the record but finds no evidence, lay or medical, that supports a rating higher than 40 percent.  As explained, a 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine.  Here, the evidence of record, including the Veteran's x-ray and MRI reports, obtained during the pendency of this appeal, does not demonstrate that he has unfavorable ankylosis of the thoracolumbar spine or the functional equivalent.  Rather, the evidence of record shows that he still retains some range of motion, albeit limited, in his thoracolumbar spine.  Therefore, the Veteran's lumbar spine disability does not meet the criteria required for the next higher 50 percent rating under the General Rating Formula. 38 C.F.R. § 4.71a (2015). 

The Board notes further that because the Veteran's lumbar spine disability is currently evaluated at the maximum rating for limitation of motion, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40  and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect). 

A rating higher than 40 percent is also not currently warranted under the IVDS Formula because there is no evidence showing that he has had incapacitating episodes of DDD having a total duration of at least six weeks but less than twelve weeks per year.  See DC 5243.  To the contrary, the April 2015 VA examiner affirmatively stated that the Veteran had no incapacitating episodes of low back disease in the past year, and the remaining relevant evidence does not show otherwise.  Accordingly, the criteria for a rating higher than the currently assigned 40 percent for the lumbar spine disability are not met under DC 5243 of the IVDS Formula.

In summary, the evidence does not support a rating higher than 10 percent prior to November 13, 2012, but does support a higher rating of 20 percent from November 13, 2012, through April 14, 2015.  Lastly, a rating higher than 40 percent is not currently warranted for the Veteran's lumbar spine disability.  

Moreover, in addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

During the pendency of this appeal, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned separate 20 percent ratings for each extremity under DC 8520, effective April 15, 2015.  The Board observes that the Veteran has not disagreed with the recently assigned separate 20 percent ratings and there is no evidence showing that such radiculopathy is more than moderately severe in nature.  See 38 C.F.R. § 4.124, DC 8520 (2015).  

In addition, the Board notes that, prior to April 15, 2015, there is no lay or medical evidence of radiculopathy or signs or symptoms of radiculopathy.  Indeed, the Veteran denied any radicular pain on the October 2009 VA examination, and the examiner who conducted the November 2012 examination as well as the examiner who provided the February 2013 addendum affirmatively indicated that lumbar radiculopathy had not been demonstrated.

Lastly, the competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such as in the bladder or bowel, so as to warrant any additional separate ratings. 


IV.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015). 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Veteran's service-connected lumbar disability is primarily manifested by DDD, DJD, painful and limited motion, and radiculopathy since April 2015, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.71a, 4.124, DCs 5237-5243, 8520; DeLuca, Mitchell, supra.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


V.  Derivative Claim for a TDIU Prior to April 15, 2015

The Veteran maintains that his service-connected lumbar spine disability prevents him from following and maintaining gainful employment.  As noted, he is currently in receipt of a TDIU from April 15, 2015; the TDIU analysis below is therefore limited to the rating period on appeal prior to April 15, 2015.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

Here, prior to April 15, 2015, the Veteran's lumbar spine disability was his sole service-connected disability and was rated as 10 percent disabling.  Even considering the newly assigned 20 percent rating from November 2012 through April 14, 2015, the Veteran did not meet the minimum schedular percentage criteria for a TDIU prior to April 15, 2015.  

However, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Board recognizes the Veteran's requests, through his attorney, to have his TDIU claim submitted to the Department of Compensation and Pension for extraschedular consideration.  See correspondence from the Veteran's attorney dated in August 2012, August 2013, and January 2014.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected."  Id.   at *5.  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105(providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id.  at *5 fn 4. 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA. See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Thus the dispositive issue now before the Board is whether the Veteran was unable to work due to service-connected disability prior to April 15, 2015.   

On his November 2011 TDIU application, he reported that he last worked full-time in 2005 as a nurse.  He reported having had two years of a college education.  He stated that his low back disability had worsened to the point that he could not get out of bed.

A review of the record reveals that the Veteran's low back pain, which was initially treated with medication, had progressed to the point that he was seeing a pain specialist by at least October 2005.  See October 2005 treatment note provided by Dr. M.H. associated with Med Plus LA. According to the October 2005 treatment note, Dr. M.H. indicated that the Veteran was previously a self-employed R.N., but experienced difficulty working due to the progressive nature of his back condition.  It was noted that the Veteran felt he could stand for 15 to 20 minutes and do that for 2 out of 8 hours.  Dr. M.H. speculated that the Veteran is likely to have some significant pain which could limit his activities in any sort of sustained fashion since he had escalated his therapy gradually over the past four years and was not relieved.  

Also in October 2005, the Veteran underwent a psychological evaluation in connection with his claim for SSA disability benefits.  See October 2005 psychological evaluation report within the SSA records.  The evaluation report indicates that the Veteran is a high school graduate who took technical college training, earning his L.P.N. and later his R.N.   Prior to his nursing training, he reportedly drove trucks.  It was noted that the Veteran worked until May 2005 and had being doing R.N. work for 11 years.    

In July 2006, the SSA determined that the Veteran was disabled due to anxiety and his service-connected back disability. However, the Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991)).

In the above-noted November 2005 letter authored by Dr. D. R., such physician opined that the Veteran is totally and completely disabled from work as a nurse and likely totally and completely disabled from any work for the duration of his life.  Dr. D.R. stated that the Veteran is certainly not able to carry out as a nurse in any capacity due to his chronic debilitating back pain.

The October 2009 VA examiner noted that the Veteran was unemployed and determined that his lumbar spine disability had a significant impact on his occupational activities, i.e., decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength in the lower extremities, and pain.  In addition, the examiner stated that the lumbar spine disability moderately impacted his usual activities of daily living.  

The medical examiner who conducted the November 2012 VA examination of the spine stated that the Veteran's service-connected lumbar spine disability renders him unable to, or at least limits his ability, to secure and maintain substantially gainful employment.  The examiner reasoned that the Veteran's lumbar spine pain has been prolonged and persistent based on the evidence of record.  The examiner felt that the Veteran's low back symptoms prevented the long periods of standing and the lifting activities required of a R.N.  The examiner stated that the Veteran, in theory, could act in a more administrative or sedentary activity, but also noted the Veteran's reports of having too much low back pain on relatively brief periods of sitting.  

Based on this evidence, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran has been precluded all types of employment for the rating period on appeal prior April 15, 2015, due to his service-connected lumbar spine disability.   It is clear from the record that the Veteran is currently precluded from working, and the above-noted evidence, particularly to include the lay evidence and medical opinions provided by Dr. M.H., Dr. D.R., and the 2009 and 2012 VA examiners, supports that the Veteran's lumbar spine disability has prevented him from performing physical or sedentary work even prior to April 2015, primarily due to his inability to stand for prolonged periods of time and his inability to lift heavy objects and patients, activities that are generally required of a R.N.  Therefore, the Board concludes that a TDIU is warranted for the rating period prior to April 15, 2015.

ORDER

Prior to November 13, 2012, an initial disability rating higher than 10 percent for DDD and DJD of the lumbar spine is denied.

From November 13, 2012, through April 14, 2015, a 20 percent rating, but no higher, for DJD and DDD of the lumbar spine is granted, subject to the laws and regulations governing monetary benefits. 

From April 15, 2015, forward, a rating higher than 40 percent for DJD and DDD of the lumbar spine is denied.

A TDIU for the rating period on appeal prior to April 15, 2015, is granted, subject to the laws and regulations governing monetary benefits. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


